DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Heady (US 5991153) in view of Lee (US 2006/0082271) and either Larson (US 6392727) or Iwamoto (US 5150231).  
In regard to claim(s) 14-16, Heady teaches a system for thermally managing an electronic image assembly (display equipment in Fig. 2 at least, see further description below) comprising: 
a housing (105) for the electronic image assembly (display equipment in Fig. 2 at least), wherein said electronic image assembly (display equipment) comprises an electronic display layer (110, column 2, line 30) comprising liquid crystals and a backlight (700, 235 at least); 

a second airflow pathway (path for sealed gas, including 215 and space between 207 and 110) extending within said housing (105) and around said electronic image assembly (display equipment), including a second portion (space between 110 and 207) of the second airflow pathway (path for sealed gas) extending between a rear surface (back of 207) of said cover panel (207) and a front surface (surface facing 110) of said electronic display layer (110) and a first portion (215) of the second airflow pathway (path for sealed gas);
a second fan assembly (140, 150) positioned along said second airflow pathway (behind 207) to force a circulating gas (column 3, line 37-45 - “air circulated selectively” within “sealed display housing”) around the second airflow pathway (behind 2017) when said second fan assembly is activated (140,150); wherein said first portion (215) of said second airflow pathway (path for sealed gas) is in fluid communication with said second portion (space between 110 and 207) of said second airflow pathway (path for sealed gas) and forms a closed loop (see that the sealed gas is closed in housing and flows as shown in Fig. 4, column 8, line 50-55). 
 Heady does not explicitly teach a first airflow pathway extending within said housing and behind, and along at least a portion of the backlight (235, 700), wherein said first airflow pathway is configured to accommodate ambient air; an inlet located at a first portion of said housing for ingesting the ambient air into said first airflow pathway; 
However, Lee explicitly teaches that the backlights (para. 47, 48 “back light unit”) of such display systems have high cooling demands made of them (para. 10) and that the reliability and performance of these systems can be improved by providing a dedicated fan (para. 33) to force ambient air through an integrated heat exchanger (40) that provides directed cooling to the backlights (131, 160), thereby forcing ambient air (para. 42) into an indirect heat exchanger and exhausting air out of the heat exchanger.  Therefore, Lee teaches a first airflow pathway (from 321 to 351 and including space between fins 211, hereafter 211 for simplicity) extending behind, and along at least a portion of, the backlight (131, 160), said first airflow pathway (211) is configured to accommodate ambient air (para. 34, 42 - “air”) and provide thermal interaction between the ambient air and the backlight (131, 160); an inlet (321; see inlet at bottom, see figures 3, 6, 7, 8) for ingesting the ambient air (para. 42, 49) into said first airflow pathway (211); an exhaust (351; see outlet at top - see figure 3, 6, 7, 8) for exhausting the ambient air from said first airflow pathway (211); a first fan assembly (250, 322) positioned along said first airflow pathway (211) between said inlet (bottom inlet) and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the back of the backlight (700, 235) of Heady with an integrated heat exchanger and ambient air fan as taught by Lee for the purpose of providing greater cooling to the backlights (700, 235) thereby providing greater cooling of the system of Heady and greater flexibility in operation while maintaining all of the benefits of the circulating sealed gas of Heady.  It is expounded that the modification provides the benefit of allowing the system of Heady to be operated at higher backlighting powers with greater luminescence and in environments where greater cooling is required and for larger displays.  Further, by modifying the backlight of Heady with the backlight heat exchanger and the ambient fan of Lee, such increases the area for heat transfer to external ambient air from the heat generating components, and provides the expected benefit of increased cooling while maintaining all of the reliability benefits of the sealed gas of Heady, since the pathway for ambient air in the heat exchanger of Lee provided to Heady by the modification is explicitly an indirect heat exchanger and increases the area for heat exchange with ambient air.  It is rehearsed that providing the heat exchanger of Lee to the back of the backlight provides greater cooling capability, provides further flexibility of operation for cooling, maintains the ability of the backlight to provide lighting to the display, and maintains the reliability benefits of the sealed gas of Heady.  It is rehearsed that the circulating sealed gas continues to circulate, as already taught by Heady.

Additionally, Heady, as modified, does not teach at least one solar energy reduction layer provided at a rear surface of said cover panel (207) and configured to prevent a portion, but not all, of ambient light entering said cover panel (207) from travelling beyond said at least one solar reduction layer and striking said electronic display layer (110).
However, Larson teaches a polarizer (20, also see others) located along a rear surface (surface facing the LCD - 12) of a cover panel (4) for reducing reflectances .
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.  The previous arguments are unpersuasive for the same reasons as indicated in previous actions.
	Applicant's argument (page 11) begins with a recognition that polarizers are known for aiding LCD displays but allege that the air gaps of Larson were “very small” and were not in fluid communication with any chambers behind the display surface.  
In response, the allegations are unpersuasive and not relevant to the claimed invention.  The claims make no limitation on the size of the “air gap” and therefore the rejection of the claims cannot be deficient in regard to something that is not even claimed.  Further, Larson is not relied upon to show an air gap that has fluid communication.  The allegation ignores the grounds of rejection which demonstrates that the Heady already teaches the claimed air gap.
	Applicant's argument (page 11) is an allegation that providing “such fluid communication introduces a significant level of complexity” and further that modifying Larson would require an “entire design overhaul”.  
In response, the allegation is not persuasive since the allegation fails to address the grounds of rejection.  Heady already teaches fluid communication with an air gap in front of a display and there is no modification of Larson as alleged and therefore allegation entirely fails to address the grounds of rejection.
	Applicant's argument (page 11-12) is an allegation that the modification of the rejection is “a leap in logic that stems from hindsight bias”.  
In response, the allegation is unpersuasive since there is no evidence of improper hindsight since the rejection only relies on the prior art to form the grounds of rejection. 
	Applicant's argument (page 12) is an allegation that the applicant is “claiming an entirely new system”.  
In response, the allegation fails to identify any structure that the prior art fails to provide and therefore the allegation fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The evidence in the rejection demonstrates that the claimed structure is known and obvious.
	Applicant's argument (page 12) is an admission that polarizers were previously known and an allegation that this fact “does not change this analysis”.  
In response, the examiner disagrees.  The fact that polarizers were known to be used with LCD displays does change the “analysis” vs. if polarizers were not known.  Further, the allegation by the applicant that the law permits conventional components to be used in unconventional ways begs the question what is non-conventional about the way that the polarizer is used?  The answer by the applicant is “reduce solar loading and improve thermal management”.  The Examiner disagrees wholly.  First, this is a mere benefit and is not a different use.  The polarizer of the prior art is located in the claimed location and thereby used in the same way and therefore the allegation fails.  Again, the obviousness of the rejection is not diminished merely because the benefits cited by the rejection are not exactly the same benefits cited by the applicant.
	Applicant's argument (page 13) is an allegation that there is no evidence that those of ordinary skill in the art would look to Larson to “come up with an entirely new system”.  
In response, the allegation is unpersuasive.  The rejection does not need to show “an entirely new system”.  Further the rejection is fully supported by the evidence of the prior art and the rejection is maintained.
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
January 6, 2022